DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 09/15/2020 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 (and, similarly claim 16) to further recite “…a pair of hydraulic control lines, the opening and closing of the formation isolation valve and the circulating valve being independently controlled by the pair of hydraulic control lines and the mechanical linkage”. Examiner respectfully notes that the claim language is broad in nature and that both US Publication 2013/0192848 A1 (Patel et al.) and US Patent 5,819,853 (i.e. Patel) disclose of independently actuating valve(s) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0192848 A1 (Patel et al.) in view of US Patent 5,819,853 (i.e. Patel).

In regards to claim 1, Patel (‘848) discloses: A system for use in a well (as shown in at least figures 1-3), comprising: 
a tubing section (tubing section shown within the casing 185) deployed downhole in a wellbore (as shown in at least figure 1), the tubing section having an internal flow passage (at least 197) exposed to well fluids (as shown in at least figure 1); 
a valve system (as shown in at least figure 1; at least abstract introduces a completions assembly that includes an extendable and retractable shifting tool at a lower end of an upper completion. Outfitted with this type of tool, the upper completion may be sealably landed out at an installed lower completion without prematurely opening an isolation valve that ensures well control thereat) coupled with the tubing section and comprising a formation isolation valve (at least 157) coupled by a mechanical linkage (at least 210), the formation isolation valve controlling flow along the internal flow passage and the circulating valve controlling flow between the internal flow passage and an exterior of the valve system (at least figures 2 and paragraphs [0021-0037] the isolation valve 157 to transition from open and close for controlling the flow of fluid to and/or from the formation below the isolation valve); and 
(at least 110, 115), the opening (at least figure 2C) and closing (at least figure 2B) of the formation isolation valve being independently controlled by the pair of hydraulic control lines and the mechanical linkage (as disclosed in paragraphs [0021-0037] and the transitioning within the figures; pressurization of this line 110 and chamber 111 may subsequently be exchanged for pressurization of the lower chamber 116 via a closing hydraulic control line 115 so as to shift the tool 127 upward and close the valve 157).
However, Patel (‘848) appears to be silent in regards to: a valve system coupled with the tubing section and comprising a formation isolation valve and a circulating valve operatively coupled together by a mechanical linkage, the formation isolation valve controlling flow along the internal flow passage and the circulating valve controlling flow between the internal flow passage and an exterior of the valve system; and a pair of hydraulic control lines, the opening and closing of the formation isolation valve and the circulating valve being independently controlled by the pair of hydraulic control lines and the mechanical linkage.
Nonetheless, Patel (‘853) discloses: a valve system coupled with the tubing section and comprising a formation isolation valve and a circulating valve operatively coupled together by a mechanical linkage, the formation isolation valve controlling flow along the internal flow passage and the circulating valve controlling flow between the internal flow passage and an exterior of the valve system; and a pair of hydraulic control lines, the opening and closing of the formation isolation valve and the circulating valve being independently controlled by the pair of hydraulic control lines and the mechanical linkage (at least figures 1-2 and column 3, line 37- column 5, line 63, introduces the valve system 20 comprising a formation isolation valve 10g/10h, 20b and circulating valve comprising port 10f/20d; the mechanical linkage comprising the mandrel 20c therein is controlled by hydraulic control lines 20e, 20f, 20g; when the mandrel 20c moves upwardly, the ball valve 20b rotates to a closed position and the reversing port 20c1/20d opens since the port 20c1 moves into congruence with the port 20d of the outer housing 20a; when the mandrel 20c moves downwardly, the ball valve 20b rotates to an open position and the reversing port 20c1/20d closes since the port 20c1 moves out of congruence with the port 20d of the outer housing 20a).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) to include the teachings of Patel (‘853), by modifying the valve system taught by Patel (‘848) to include for a circulating valve therein taught by Patel (‘853) for use during drill stem testing, and more particularly to drill stem test valves which include one or more rupture discs that are used in conjunction with either flapper valves, check valves, or ball valves for performing different functions in different ways and producing different results (at least column 1, lines 5-11).

In regards to claim 4, Patel (‘848) further discloses: wherein the formation isolation valve comprises a ball valve (at least 157; at least paragraph [0019], introduces the barrier valve may be a ball valve, a sliding sleeve, or a flapper valve sealing in one or both directions).

In regards to claim 5, Patel (‘848) further discloses: wherein the circulating valve comprises a sliding sleeve valve (at least 157; at least paragraph [0019], introduces the barrier valve may be a ball valve, a sliding sleeve, or a flapper valve sealing in one or both directions).

In regards to claim 6, Patel (‘848) further discloses: wherein the formation isolation valve comprises a ball valve (at least 157; at least paragraph [0019], introduces the barrier valve may be a ball valve, a sliding sleeve, or a flapper valve sealing in one or both directions).

In regards to claim 7, Patel (‘848) further discloses: wherein the tubing system extends from an electric submersible pumping system docking station (at least paragraphs [0024] and claim 12 introduces the upper completion 120 is outfitted with an electric submersible pump 160 (ESP) so as to encourage such fluid uptake).

In regards to claim 8, Patel (‘848) further discloses: an electric submersible pumping system docked in the electric submersible pumping system docking station (at least paragraphs [0024] and claim 12 introduces the upper completion 120 is outfitted with an electric submersible pump 160 (ESP) so as to encourage such fluid uptake) in fluid communication with the tubing section (as shown in at least figure 1).

In regards to claim 9, Patel (‘848) further discloses: wherein the valve system comprises a shiftable mandrel which may be shifted back and forth via hydraulic inputs applied through the pair of hydraulic control lines (at least paragraphs [0022] and figure 1 introduces the shiftable mandrel 127 may be operated in a piston-like fashion by way of pressurizable chambers 111, 116 at either side of a head 128 of the shiftable mandrel 127).

In regards to claim 10, Patel (‘848) discloses: A system for use in a well (as shown in at least figures 1-3), comprising: 
an upper completion (at least 120) and a shifting tool (at least 127) attached to a lower end of the upper completion (as shown in at least figure 1), the shifting tool being engageable with a formation isolation valve (at least 157), the shifting tool being operable to selectively open and close the formation isolation valve (at least paragraphs [0021-0023], introduces the tool 127 may be operated in a piston-like fashion by way of pressurizable chambers 111, 116 at either side of a head 128 of the tool 127; the tool 127 is shifted and the valve 157 responsively opened; of course, pressurization of this line 110 and chamber 111 may subsequently be exchanged for pressurization of the lower chamber 116 via a closing hydraulic control line 115 so as to shift the tool 127 upward and close the valve 157).
However, Patel (‘848) appears to be silent in regards to: the shifting tool being engageable with a combined formation isolation valve and circulating valve, the shifting tool being operable to selectively open and close the formation isolation valve and the circulating valve.
(at least 12) being engageable with a combined formation isolation valve and circulating valve, the shifting tool being operable to selectively open and close the formation isolation valve and the circulating valve (at least figures 1-2 and column 3, line 37- column 5, line 63, introduces the valve system 20 comprising a formation isolation valve 10g/10h, 20b and circulating valve comprising port 10f/20d; the mechanical linkage comprising the mandrel 20c therein is controlled by hydraulic control lines 20e, 20f, 20g; when the mandrel 20c moves upwardly, the ball valve 20b rotates to a closed position and the reversing port 20c1/20d opens since the port 20c1 moves into congruence with the port 20d of the outer housing 20a; when the mandrel 20c moves downwardly, the ball valve 20b rotates to an open position and the reversing port 20c1/20d closes since the port 20c1 moves out of congruence with the port 20d of the outer housing 20a).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) to include the teachings of Patel (‘853), by modifying the valve system taught by Patel (‘848) to include for a circulating valve therein taught by Patel (‘853) for use during drill stem testing, and more particularly to drill stem test valves which include one or more rupture discs that are used in conjunction with either flapper valves, check valves, or ball valves for performing different functions in different ways and producing different results (at least column 1, lines 5-11).

In regards to claim 11, Patel (‘848) further discloses: wherein the formation isolation valve comprises a ball valve (at least 157; at least paragraph [0019], introduces the barrier valve may be a ball valve, a sliding sleeve, or a flapper valve sealing in one or both directions).

In regards to claim 12, Patel (‘848) further discloses: wherein the shifting tool comprises a hydraulic shifting tool (at least paragraphs [0022] and figure 1 introduces the shifting tool 127 may be operated in a piston-like fashion by way of pressurizable chambers 111, 116 at either side of a head 128 of the shifting tool 127).

In regards to claim 14, Patel (‘848) further discloses: wherein the shifting tool is retrievable with the upper completion from a borehole (it is inherent that if the completion tool within the casing can be inserted into the wellbore, it can be retrieved as well).

In regards to claim 15, Patel (‘848) further discloses: wherein the shifting tool (at least 127) may be run into a borehole with the upper completion (at least 120; as shown in at least figure 1).

In regards to claim 16, Patel (‘848) further discloses: A method (as disclosed in at least the abstract and paragraphs [0019-0041]), comprising: 
providing a valve system (as shown in at least figures 1-3) with a formation isolation valve (at least 157); 
(as shown in at least figure 1) on a tubing section (tubing section shown within the casing 185); and 
independently operating the formation isolation valve (at least 157) via hydraulic inputs through less than three hydraulic control lines (at least 110, 115; at least paragraphs [0021-0023], introduces the tool 127 may be operated in a piston-like fashion by way of pressurizable chambers 111, 116 at either side of a head 128 of the tool 127; the tool 127 is shifted and the valve 157 responsively opened; of course, pressurization of this line 110 and chamber 111 may subsequently be exchanged for pressurization of the lower chamber 116 via a closing hydraulic control line 115 so as to shift the tool 127 upward and close the valve 157).
	However, Patel (‘848) appears to be silent in regards to: providing a valve system with a formation isolation valve and a circulating valve; and independently operating the formation isolation valve and the circulating valve via hydraulic inputs through less than three hydraulic control lines.
Nonetheless, Patel (‘853) discloses: providing a valve system with a formation isolation valve and a circulating valve; and independently operating the formation isolation valve and the circulating valve individually via hydraulic inputs through less than three hydraulic control lines (at least figures 1-2 and column 3, line 37- column 5, line 63, introduces the valve system 20 comprising a formation isolation valve 10g/10h, 20b and circulating valve comprising port 10f/20d; the mechanical linkage comprising the mandrel 20c therein is controlled by hydraulic control lines 20e, 20f, 20g; when the mandrel 20c moves upwardly, the ball valve 20b rotates to a closed position and the reversing port 20c1/20d opens since the port 20c1 moves into congruence with the port 20d of the outer housing 20a; when the mandrel 20c moves downwardly, the ball valve 20b rotates to an open position and the reversing port 20c1/20d closes since the port 20c1 moves out of congruence with the port 20d of the outer housing 20a).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) to include the teachings of Patel (‘853), by modifying the valve system taught by Patel (‘848) to include for a circulating valve therein taught by Patel (‘853) for use during drill stem testing, and more particularly to drill stem test valves which include one or more rupture discs that are used in conjunction with either flapper valves, check valves, or ball valves for performing different functions in different ways and producing different results (at least column 1, lines 5-11).

In regards to claim 17, Patel (‘848) further discloses: coupling the formation isolation valve (at least 157) with a mechanical linkage (at least 210). Patel (‘853) further discloses: coupling the formation isolation valve (at least 20b) with the circulating valve (at least 10b, 20d).

In regards to claim 20, Patel (‘848) further discloses: wherein operating comprises operating the formation isolation valve (at least 157) and the circulating valve with an shifting tool (at least 127) mounted to an upper completion (at least 120). Patel (‘853) further discloses: wherein operating comprises operating the formation (at least 20b) and the circulating valve (at least 10b, 20d) with an integrated shifting tool (at least 10c) mounted to an upper completion (as shown in at least figures 1-2).

Claims 2-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0192848 A1 (Patel et al.) in view of US Patent 5,819,853 (i.e. Patel) with the teachings of US Publication 2002/0029890 A1 (i.e. Patel et al.).

In regards to claim 2, Patel (‘848) further discloses: wherein the mechanical linkage (at least 210). 
However, Patel (‘848) in view of Patel (‘853) appear to be silent in regards to: wherein the mechanical linkage comprises a collet.
	Nonetheless, Patel (‘890) discloses: wherein the mechanical linkage comprises a collet (at least paragraph [0033], introduces a different type of indexing mechanism 100, as known in the field (such as ratchets, keys, and collets), can be used to ensure that the valve member 11 is not activated (open or close) until the completion of a given number of pressure cycles).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) in view of Patel (‘853) to include the teachings of Patel (‘890), by modifying the mechanical linkage of the system for use in a well taught by Patel (‘848) in view of Patel (‘853) to include for the mechanical linkage to comprise of collet taught by Patel (‘890) to ensure that the valve member is not (at least paragraph [0033]).

In regards to claim 3, Patel (‘848) further discloses: wherein the mechanical linkage (at least 210). 
However, Patel (‘848) in view of Patel (‘853) appear to be silent in regards to: wherein the mechanical linkage comprises a mechanical lost motion.
	Nonetheless, Patel (‘890) discloses: wherein the mechanical linkage comprises a mechanical lost motion (at least paragraph [0028-0046] and claim 4, introduces the indexing mechanism includes a lost motion mechanism).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) in view of Patel (‘853) to include the teachings of Patel (‘890), by modifying the mechanical linkage of the system for use in a well taught by Patel (‘848) in view of Patel (‘853) to include for the mechanical linkage to comprise of a mechanical lost motion taught by Patel (‘890) to assist in providing a pressure barrier mechanism that remains in its current position (either open or closed) despite the development of a leak path therein (at least paragraph [0004]).

In regards to claim 18, Patel (‘848) further discloses: wherein the mechanical linkage (at least 210). 
However, Patel (‘848) in view of Patel (‘853) appear to be silent in regards to: wherein the mechanical linkage comprises a collet.
comprises a collet (at least paragraph [0033], introduces a different type of indexing mechanism 100, as known in the field (such as ratchets, keys, and collets), can be used to ensure that the valve member 11 is not activated (open or close) until the completion of a given number of pressure cycles).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) in view of Patel (‘853) to include the teachings of Patel (‘890), by modifying the mechanical linkage of the system for use in a well taught by Patel (‘848) in view of Patel (‘853) to include for the mechanical linkage to comprise of collet taught by Patel (‘890) to ensure that the valve member is not activated (open or close) until the completion of a given number of pressure cycles (at least paragraph [0033]).

In regards to claim 19, Patel (‘848) further discloses: wherein the mechanical linkage (at least 210). 
However, Patel (‘848) in view of Patel (‘853) appear to be silent in regards to: wherein the mechanical linkage comprises a mechanical lost motion.
	Nonetheless, Patel (‘890) discloses: wherein the mechanical linkage comprises a mechanical lost motion (at least paragraph [0028-0046] and claim 4, introduces the indexing mechanism includes a lost motion mechanism).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was (at least paragraph [0004]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0192848 A1 (Patel et al.) in view of US Patent 5,819,853 (i.e. Patel) with the teachings of US Publication 2008/0314590 A1 (i.e. Patel).

In regards to claim 13, Patel (‘848) further discloses: wherein the shifting tool (at least 127).
However, Patel (‘848) in view of Patel (‘853) appear to be silent in regards to: wherein the shifting tool comprises an electric shifting tool.
	Nonetheless, Patel (‘590) discloses: wherein the shifting tool comprises an electric shifting tool (at least paragraph [0036], introduces the shifting tool may be a mechanical, hydraulic, electric or another variation; using the shifting tool as an example, the inflow control device is engaged to shift the inflow control device to a new selectable state, pursuant to block 96).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel (‘848) in view of Patel (‘853) to include the (at least paragraph [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676